DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a distal end” in line 12. This limitation is indefinite because it is unclear if this is a new distal end or the previously recited distal end. For examination purposes, this is being interpreted as the previously recited distal end. 

Claim 3 recites the limitation “in a more axially aligned fashion” in lines 2-3. This limitation is indefinite because it is unclear what the scope of “in a more axially aligned fashion” is. There is no reference point provided to compare the “in a more axially aligned fashion” to. For examination purposes, this is being interpreted as requiring the device to be able to cut tissue in an axial direction while the device is articulated. 

Claim 9 recites the limitation “a distal end” in line 12. This limitation is indefinite because it is unclear if this is a new distal end or the previously recited distal end. For examination purposes, this is being interpreted as the previously recited distal end. 

Claim 9 recites the limitation “a neutral position” in line 17. This term is indefinite because it is unclear if this encompasses the previously recited neutral position or if it’s a different neutral position. For examination purposes these are being interpreted as different neutral positions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kauker (5,690,660) in view of Jorgensen (20150066033).

As to claim 1, Kauker discloses: A tissue resecting device (see device of figure 1, seen as being able to perform as a tissue resecter) , comprising: a housing (12/HP) including an elongated outer shaft (13) extending from a distal end thereof (see figure 1), the outer shaft including a tool portion (14) disposed at a distal end thereof (see figure 1), the tool portion including a window (41) defined therein (see figure 3); an inner shaft (30/36/40/90/42) disposed within the elongated outer shaft (see figure 3) and including proximal (end closest to user) and distal ends (end closest to window), the inner shaft configured to rotate upon actuation thereof (col 8 lines 40-55), the inner shaft including a cutting member (42/90) disposed at the distal end thereof in concentric alignment with the tool portion (see figure 3) and configured to rotate concomitantly with the inner shaft (part of inner shaft thus rotates with 30), the cutting member including: a series of slots (slots shown in bendable part 90, slots are being seen as the segments between each wind, see figure 3) defined therein configured to facilitate articulation of the cutting member (see figure 3, bendable member 90 helps 30 to bend); and a blade (one of cutting edges 42 seen as blade) disposed at a distal end thereof configured to cut tissue upon rotational engagement therewith, the blade operably disposed within the window of the tool portion (see figure 3); 
Kauker fails to directly disclose: an actuator operably disposed on the housing and configured to articulate the tool portion and the cutting member upon actuation thereof between a neutral position wherein the blade is aligned for radial cutting and one or more articulated positions wherein the blade is aligned for varying degrees of axially-aligned cutting.
In the same field of endeavor, namely rotating tissue cutting devices, Jorgensen teaches a device including: an actuator (411) operably disposed on the housing (see figure 1) and configured to articulate the tool portion (moves tool portion 405) and the cutting member upon actuation thereof between a neutral position (figure 8A) wherein the blade is aligned for radial cutting and one or more articulated positions (figure 8B) wherein the blade is aligned for varying degrees of axially-aligned cutting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kauker to include the articulation mechanism (and all pieces required for its function) of Jorgensen to enable the user to selectively articulate the distal end of the device to engage tissues at different angles. Examiner notes once the combination is made, the combined device will include the actuator 411 on the housing and the other articulation pieces needed as shown in Jorgensen. Examiner notes since the term blade was not defined by applicant, examiner is interpreting this term to mean “the cutting part of an implement” as defined my Merriam Webster. The distal end of the inner shaft 42 meets this since it is the cutting end of the tool.

As to claim 2, the combination of Kauker and Jorgensen discloses the invention of claim 1, the combination further discloses: wherein the tool portion is made from an articulatable material (see explaining below). Examiner notes the tool portion of the combined device will be made of an articulable material as taught by Jorgensen since the tool portion will be able to articulate as per the mechanism taught in Jorgenssen. Thus, the material will be an articulable material. 

As to claim 3 as best understood, the combination of Kauker and Jorgensen discloses the invention of claim 1, the combination further discloses: wherein the blade is spaced from a distal end of the window (see figure 3, spaced underneath window, as it is in applicants invention) of the tool portion allowing the blade to cut tissue in a more axially aligned fashion when the tool portion (able to cut in axial fashion when device as seen in the position in figure 3 is moved in an axial direction over a piece of protruding tissue) and cutting member are articulated to an articulated position (structed to be able to cut in an axial direction when articulated when the device is moved axially across a piece of tissue as explained above).

As to claim 4, the combination of Kauker and Jorgensen discloses the invention of claim 1, the combination further discloses: wherein the tool member and the cutting member are articulatable in a range of about 0 degree and about 90 degrees (the combined device is structed to articulate within this range, see figure 8A-8B of Jorgensen).

As to claims 5 and 12, the combination of Kauker and Jorgensen discloses the invention of claim 1, the combination further discloses: wherein the elongated outer shaft further includes an articulation cable (421 of Jorgenson, see figure 8A) coupled to a distal portion of the tool potion (see figure 8A), such that axial displacement of the cable causes articulation of the tool portion and the cutting member between the neutral position and articulated positions (see figures 8A-8B or Jorgenson).

As to claims 6 and 13, the combination of Kauker and Jorgensen discloses the invention of claim 5, the combination further discloses: wherein the elongated outer shaft further includes one or more guide members (channels that cables pass though in outer sheath, see figures 8A-8B of Jorgenson) configured to receive and guide the articulation cable therethrough (see figures 8A-8B of Jorgenson).

As to claim 7, the combination of Kauker and Jorgensen discloses the invention of claim 1, the combination further discloses: further comprising outflow tubing (see 46a and col 8 lines 1-21) adapted to connect to a fluid management system (inside HP, see figure 2) configured to provide negative pressure to the outer shaft to aspirate fluids through the window and draw tissue into engagement with the blade (see figure 3 46e/46a, and col 9 lines 1-30, structured to draw in tissue).

As to claim 8, the combination of Kauker and Jorgensen discloses the invention of claim 1, the combination further discloses: a motor (see MM in figure 2) disposed within the housing (see figure 2) and configured to operably couple to the inner shaft and provide rotation thereto upon activation thereof (col 12 lines 25-35).

As to claim 9, Kauker discloses: A tissue resecting device (see device of figure 1, seen as being able to perform as a tissue resecter), comprising: a housing (HP/12) including an elongated outer shaft (13) extending from a distal end thereof (see figures 2-3), the outer shaft including a tool portion (14) disposed at a distal end thereof (see figures 2-3), the tool portion including a cuff (see figure below) at a distal end thereof and a window (41) defined therein; an inner shaft (30/36/40/90/42) disposed within the elongated outer shaft (see figures 2-3) and including proximal (end toward user) and distal ends (end toward window), the inner shaft configured to rotate upon actuation thereof (col 12 lines 25-35), the inner shaft including a cutting member (42/90) disposed at the distal end thereof in concentric alignment with the tool portion and configured to rotate concomitantly with the inner shaft (see figures 2-3 and col 9 lines 10-30 and col 12 lines 25-35), the cutting member including: a series of slots (slots shown in bendable part 90, slots are being seen as the segments between each wind, see figure 3) defined therein configured to facilitate articulation of the cutting member and cut tissue upon rotational engagement therewith (see figure 3, bendable member 90 helps 30 to bend); and a blade (one of cutting edges 42 is seen as a blade) disposed at a distal end thereof configured to cut tissue upon rotational engagement therewith, the blade selectively translatable between a neutral position (when blade is facing away from window) wherein the blade is housed within the distal cuff of the tool member (seen to be housed since its covered by the cuff and the rest of the tube) and a cutting position (when blades are facing toward the window) wherein the blade is aligned with the window of the tool portion (see figures 2-3, examiner notes the claim does not require the blade to be unhoused by the cuff); 


    PNG
    media_image1.png
    545
    485
    media_image1.png
    Greyscale

Kauker fails to directly disclose: and an actuator operably disposed on the housing and configured to articulate the tool portion and the cutting member upon actuation thereof between a neutral position wherein the series of slots is aligned for radial cutting and one or more articulated positions wherein the blade, when translated to the cutting position, is aligned for varying degrees of axially-aligned cutting.
In the same field of endeavor, namely rotating tissue cutting devices, Jorgensen teaches a device including: an actuator (411) 
operably disposed on the housing (see figure 1) and configured to articulate the tool portion (moves tool portion 405) and the cutting member upon actuation thereof between a neutral position (figure 8a) and one or more articulated positions (figure 8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kauker to include the articulation mechanism (and all pieces required for its function) of Jorgensen to enable the user to selectively articulate the distal end of the device to engage tissues at different angles. Examiner notes once the combination is made, the combined device will include the actuator 411 on the housing and the other articulation pieces needed as shown in Jorgensen. Its further noted that the combined device will have slots that will be “aligned for radial cutting” because they will be aligned with the cutter. Furthermore when translated to the cutting position, the blade will be is aligned for varying degrees of axially-aligned cutting (since it will be facing towards the window ready to cut). Examiner notes since the term blade was not defined by applicant, examiner is interpreting this term to mean “the cutting part of an implement” as defined my Merriam Webster. The distal end of the inner shaft 42 meets this since it is the cutting end of the tool.

As to claim 10, the combination of Kauker and Jorgensen discloses the invention of claim 9, the combination further discloses: wherein the tool portion is made from an articulatable material (see explaining below). Examiner notes the tool portion of the combined device will be made of an articulable material as taught by Jorgensen since the tool portion will be able to articulate as per the mechanism taught in Jorgenssen. Thus, the material will be an articulable material. 

As to claim 11, the combination of Kauker and Jorgensen discloses the invention of claim 9, the combination further discloses: wherein the tool member and the cutting member are articulatable in a range of about 0 degree and about 90 degrees (the combined device is structed to articulate within this range, see figure 8A-8B of Jorgensen).

As to claim 14, the combination of Kauker and Jorgensen discloses the invention of claim 9, the combination further discloses: outflow tubing (see 46a and col 8 lines 1-21)  adapted to connect to a fluid management system (inside HP, see figure 2) configured to provide negative pressure to the outer shaft to aspirate fluids through the window (see figure 3 46e/46a, and col 9 lines 1-30) and draw tissue into engagement with the series of slots or the blade (structured to draw in tissue).

As to claim 15, the combination of Kauker and Jorgensen discloses the invention of claim 9, the combination further discloses: a motor (see MM in figure 2) disposed within the housing (see figure 2) and configured to operably couple to the inner shaft and provide rotation thereto upon activation thereof (col 12 lines 25-35).

The claimed phrases “laser cut, die-stamped or coined” are being treated as product by process limitations. As set forth in MPEP 2113, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695,698,227 USPQ 964,966 (Fed. Cir. 1985). Examiner notes since there was no evidence provided by the applicant that the process of being laser cut, die-stamped or coined imparts a structural difference onto the end product of the claimed invention that is not present in the prior art, the limitations “laser cut, die-stamped or coined” is being given very little patentable weight.

As to claim 16, the combination of Kauker and Jorgensen discloses the invention of claim 9, the combination further discloses: wherein the series of slots is laser cut, die-stamped or coined (see explanation below). Examiner notes the slots of Kauker are seen to meet the claim since as stated above there is no evidence provided by the applicant that the process of being laser cut, die-stamped or coined imparts a structural difference onto the end product of the claimed invention that is not present in the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ryan (7699846): teaches bendable cutter

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771